1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
      ROBERT GORDON JOHNSTONE,                        Case No. 3:18-cv-00533-MMD-CBC
9
                                        Petitioner,
10             v.                                                     ORDER
11
      STATE OF NEVADA, et al.,
12
                                    Respondents.
13

14            On November 27, 2018, the Court dismissed this action for lack of jurisdiction.
15   (ECF No. 5.) Judgment was entered the same day. (ECF No. 8.) Johnstone has now filed
16   a motion for a copy of the order dismissing this case. (ECF No. 14.) The docket reflects
17   that the order was served on Johnstone at his address of record. Nonetheless, the Court
18   will direct the Clerk to send another copy to Johnstone.
19            It is therefore ordered that the Clerk send Petitioner one copy of the order at ECF
20   No. 5.
21            DATED THIS 12th day of April 2019.
22

23                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
24

25

26
27

28
